Gaylon E. Carter, D.C. President, Arkansas State Board of Chiropractic Examiners 9910 Chicot Road Little Rock, Arkansas  72209
Dear Dr. Carter:
This is in response to your request for an opinion regarding the Arkansas Chiropractic Practices Act, which is codified at A.C.A.17-81-101, et seq.  You have asked, specifically, whether casting procedure, that is, casting of sprains and mild fractures of the extremities, is covered under the scope of the "practice of chiropractic" as defined in A.C.A. 17-81-102 (Supp. 1987), which is the codification of Section 3 of Act 706 of 1971, as follows:
      (2)  `Chiropractic' means that science and art which utilizes the inherent recuperative powers of the body and deals with the relationship between the nervous system and the spinal column, including its immediate articulations, and the role of its relationship in the restoration and maintenance of health;
      (3)(A)  `Practice of chiropractic' means the engagement for compensation in the diagnosis and analysis of any interference with normal nerve transmission and expression, and the procedure preparatory to and complimentary to the correction thereof by an adjustment of the articulations of the vertebral column, its immediate adjustments, spinal manipulations, and spinal mobilizations such as any type of pressure, force, thrust, or passive movement, singular or plural, applied to the spinal vertebrae or their adjacent articulations by hand or mechanical device or by other incidental adjustments, for the restoration and maintenance of health.  The practice of chiropractic includes therapy, the normal regimen, and rehabilitation of the patient for the purpose of removing any injury, deformity, or abnormality of human beings without the use of drugs or surgery.
It is my opinion that this language does not encompass casting procedure, as that procedure is outlined in your request.  I believe that a court would in all likelihood conclude that such procedure, which would include the reduction of fractures, does not generally fall within the scope of the "practice of chiropractic".  See, generally, 70 C.J.S. Physicians and Surgeons 5 (1987); see also Acts 1915, No. 126 4; Acts 1971, No. 706 3(c).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.